UNITED sTArEs DISTRICT CoURT §§ am §
FOR THE DISTRICT oF MoN'rANA

 

` DEC 2 6 2018
UNITED STATES of AMERICA, § 4
C|erk, U S Distnct Court
District Qf Nlontana
P1aintiff, and cV-03-153-BLG-sPW B'"'"QS
STATE OF MON'| ANA,
ORDER

V.

CHS Inc.,

)

)

)

)

)

)

Intervenor-Plaintiff`, )
)

)

)

)

)

Defendant. )
)

 

Upon consideration of the Joint Motion to Terminate the CHS Inc. Consent
Decree (Doc. 28) filed by Defendant CHS Inc., Plaintif`f the United States of
America, and Intervenor-Plaintiff the State of Montana, and the Memoranduin of
Law and other papers filed in support thereof, and the Court finding that it is in the
public interest to terminate the CHS Inc. Consent Decree entered in this case on
February 23, 2004 (Doc. No. 16); it is hereby

ORDERED that the Joint Motion to Terminate the Consent Decree is
GRANTED; and it is

FURTHER ORDERED that the CHS Inc. Consent Decree is hereby

terminated

57“
DATED this 07/ day of December, 2018.

A¢.<z¢//L./ //: J%Z&;:;_/
S’USAN P. WATTERS
United States District Judge

